Cole, J.
Our statute provides that “all contracts with teachers shall be in writing, specifying the length of time the school'is to be taught in weeks; and such other.matters as may be agreed upon; • and shall be signed by the sub-director and teacher, and be approved and filed with the president, before the teacher, enters upon the discharge of his duties.” Section 51, School Laws of 1872. The power to ratify a contract which failed to conform to the provisions of this section, was affirmed in- the case of Athearn v. The Independent School *446District of Millersburg, 33 Iowa, 105. And it was there also held, that the section applied to independent districts as well as to district townships.' In that case the contract in controversy was not made according to the above quoted section, for that it was not made with the Board of Directors, but was in writing, and signed by the members individually at their several homes, and not as a Board. For that reason the contract itself was conceded to have no force; and it was held that although it was executed without authority upon the part of defendant’s officers, and was therefore invalid, yet it could be, and was ratified by the .acceptance of a part performance. That case is authority for reversing this. Here, if the contract was invalid, it has been fully ratified by part performance, and acceptance thereof on both sides.
REVERSED.